UNITED STATES DISTRICT COURT
NORTHERN I)ISTRICT OF ILLINOIS
EASTERN DIVISION

DANIEL K()ZBIEL,

Plaintiff,
No. 18 C 4145
v.
Chief Judge Rubén Castillo
SHERIFF OF COOK COUNTY,
COOK COUNTY, ILLINOIS,
CORRECTIONAL OFFICER
FRANKLIN, and CORRECTIONAL
OFFICER HUGHEY,

VVVVVVVVVVVVV

Defendants.
MEMORANDUM OPINION AND ORDER

Danicl Koz'oiel (“Plaintifi”) brings this action under 42 U.S.C. § 1983 against Thomas
Dart, Sheriff of Cool< Coanty (“Dart”); Cook County, Illinois (“Cook County”); Correctional
Ofticers Franl<lin and Hughey, first names unknown, (“Defcndant Ofticers”) (collectively
“Dcfendants”) alleging that they violated his Fourteenth Amendment rights by failing to protect
him from an attack by another inmate While he Was a pretrial detainee at Cook County Jail (“the
Jail”). (R. l, Compl. W 1-4, 21.) Defendants move to dismiss the complaint in its entirety
pursuant to F ederal Rule of Civil Procedure 12(‘0)(6). (R. ll, l\/lot.) For the reasons set forth
beloW, Defendants’ motion to dismiss is denied

BACKGROUNI)

During June 2016, Plaintift` Was a pretrial detainee at the Jail. (R. 1, Compl. ‘|l 2.) On June
29, 2016, Plaintiff Was assigned to a dormitory tier housing unit in Which multiple detainees
resided in one large room rather than separate cells. (Id. W 6-7.) Jerome Lawrenee (“Lawrence”)

was also being held at the Jail at that time and Was designated a “maximum security” detaineel

 

(Id. 11 8.) Lawrence Was facing serious charges including murder, home invasion, armed robbery;
he had previously been convicted of multiple violent felonies and had previously escaped from a
jail in another state. (Id. 11 9.) While designated as a “maximum security” detainee, Lavv'rence
Was assigned to the dormitory tier housing unit shared by Plaintiff, a non-violent detainee ([d.
1111 lO-l l .)

On .1 une 29, 2016, Plaintiff Witnessed Lawrence steal the property of another detainee in
the dormitory tier unit. (Id. 11 13.) According to Plaintiff, Defendant Officers learned that Plaintiff
had Witnessed Lawrence’s theft and, later that day, told Lawrence that Plaintiff had “snitched” on
him. (Ia’. 11 15.) That night, while Plaintiff slept, LaWrence used another detainee’s cane to
“savagely” beat Plaintiff, causing him significant injuries that necessitated surgery and other
treatment (Id. 1111 l6, 20.) Plaintiff claims that the Jail had a policy requiring canes to be secured
outside of the tier to prevent them from being used as Weapons, but Defendant Officers failed to
follow this policy on the date of the beating, allowing Lawrence to use the cane to cause
Plaintist injuries (Ia'. 1111 17-18.)

PROCEDURAL HISTORY

On June 14, 2018, Plaintiff filed this action under 42 U.S.C. § l983 alleging that
Defendants deprived him of his Fourteenth Arnendment rights. (R. l, Compl.) Plaintiff alleges
that his injuries Were caused by one or more of the following: (l) Dart’s policy or practice of
assigning dangerous detainees to dormitory tiers With non-violent detainees; (2) Defendant
Officers’ informing Lavvrence that Plaintiff had “snitched” on him, thus provoking Lawrence to
attack him; and/or (3) Defendant Ofticers’ failure to secure the cane that LaWrence used to beat
him. (Ia’. 111121-22.) Although Plaintiff does not assert discrete claims in separately captioned

counts, it appears that Plaintiff is asserting a claim of liability under Monell v. Deparrment of

 

Socz'al Services ofCity ofNew York, 436 U.S. 658 (1978), against Dart and the County, and a
failure-to-protect claim against Defendant Officers. (See id.)

Defendants move to dismiss the action in its entirety. (R. il, l\/lot.) They first argue that
Plaintiff fails to state a Monell claim because Plaintiff’ s “cursory reference” to an alleged policy
or practice of assigning dangerous detainees to a dormitory tier is not sufficient to state a claim
under Monell. (Id. at 6.) Additionally, Defendants argue that Plaintiff fails to allege multiple
instances of harm resulting either from the alleged policy or practice of housing “violen ” and
“non~violent” detainees together. (Id. at 8~9.) Defendants also argue that Plaintiff fails to state a
claim against the Defendant Officers individuallyl (Id. at 9.) Defendants contend that Plaintiff
fails to allege that he told Defendant Offrcers that he feared for his safety from Lavvrence or any
other detainee in the dormitory housing unit before the attack. (Id. at 11-12.) According to
Defendants, this is fatal to Plaintiff° s claim. (Id. at 12.) Defendants further argue that negligently
permitting detainees to keep canes in the dormitory tier, although in violation of the Jail policy,
does not support a claim of deliberate indifference. (Id. at l3-l4.)

ln response, Plaintiff argues that he sufficiently alleged a violation of his Fourteenth
Amendment rights. (R. 16, Resp.) As to the Monell claim, Plaintiff argues that he need not allege
other instances of harm resulting from the purportedly Widespread housing policy to survive
dismissall (Ici.) l~le further argues that he has adequately alleged a failure-to-protect claim based
on the fact that Defendant Officer‘s purposely put him at risk by telling Lawrence that Plaintiff
had “snitched” on him, and then failed to follow Jail policy and secure a potentially dangerous

Weapon. (Id. at 9-l l). The motion is now fully briefed1

 

1 The Court notes that Defendants were granted an opportunity to file a reply in support of their motion.
(R. l5, Min. Entry.) However, no reply Was ever filed.

3

 

LEGAL STANDARD

To survive a motion to dismiss under Rule 12(b)(6), a complaint must “contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Arl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. VVhen
deciding a motion to dismiss, the Court must accept all well-pled allegations as true, drawing all
reasonable inferences in the light most favorable to the plaintiff Tobey v. Chilmcos, 890 F.3d
634, 639 ("ah C`il-. 2018)_

ANALYSIS

Under the Eighth Amendment, prison officials must c‘take reasonable measures to
guarantee the safety of inmates,” Hudson v. Palmer, 468 U.S. 517, 526-27 (1984), and have a
duty to “protect prisoners from violence at the hands of other prisoners.” Farmer v. Breiman, 511
U.S. 825, 832-33 (1994) (citation and internal quotation marks omitted). Being physically
assaulted in prison is “simply not part of the penalty that criminal offenders pay for their offenses
against society.” Ia'. at 834 (citation and internal quotation marks omitted). Additionally, pretrial
detainees are presumed to be innocent, and due process prohibits them from being “punished” in
any fashion Mz`ller v. Kienlen, No. l4-CV-00031, 2017 WL 951342, at *7 (N.D. lll. Mar. lO,
2017) (citation omitted). Claims of pretrial detainees arise under the Fourteenth Amendment
rather than the Eighth Amendment, but there is “little practical difference between the two

standards.” Mayoral v. Sheahan, 245 F.3d 934, 938 (7th Cir, 2001) (citation omitted).

 

I. Monell Claim

To state a Monell claim, Plaintiff must “‘plead[] factual content that allows the court to
draw the reasonable inference’ that the [municipality] maintained a policy, custom, or practice”
that deprived him of his constitutional rights McCauley v. Cin ofChicago, 671 F.Sd 611, 616
(7th Cir. 2011) (citation omitted). Here, Plaintiff alleges that his injury resulted from an
inherently dangerous policy of assigning dangerous “maXimum security” detainees to dormitory
tiers where multiple detainees share one large room. (R. l, Compl. 1111 7, 8, 10.) He alleges that
those meriting maximum-security classification prey on non-dangerous detainees, like Plaintiff,
when housed in that fashion (Id.) Plaintiff alleges that the policymakers at the lail ‘°turned a
blind eye to theiextreme and obvious risk” created by this housing practice (Ia’. 11 12.)

ln their motion, Defendants argue that Plaintiff’ s Monell claim fails because he does not
describe other incidents where the housing policy caused injury. (R. ll, Mot. at 2-5.) The Court
disagrees The U.S. Court of Appeals for the Seventh Cireuit has held that plaintiffs may
adequately state a Moncll claim based solely on their own experiences Whil‘e v. City ofChicago,
829 F.3d 837, 844 (7th Cir. 2016). Since the White decision, “couits analyzing Monell claims
have ‘scotched motions to dismiss’ premised on arguments that the complaint does not contain
allegations beyond those relating to the plaintiff" Bminer v. Dart, l\lo. 16 CV 6013, 2018 WL
1519154, at *7 (N.D. lll. Mar. 28, 2018); see also Brown v. Bryarzt, No. 15 C 10445, 2018 WL
2201584, at *4 (N.D. lll. l\/lay 14, 2018) (“Although Plaintiff has not alleged any other specific
instances where the policy or practice caused constitutional violations, he need not do so in order
to survive a motion to dismiss.”).

Brainer is instructive ln that case, the court denied a motion to dismiss because the

plaintiff successfully stated a Monell claim based solely on his own experience Brainer, 2018

 

WL 1519154, at *7. ln his complaint, the plaintiff alleged that as a pretrial detainee at the Jail, he
was stabbed by another inmate Ia’, at *1. The plaintiff filed a Monell claim alleging that the jail
maintained a policy or practice that was deliberately indifferent to substantial risks of harm to the
plaintiff posed by dangerous inmates Id. at *6. The court reasoned that the plaintiff was only
required to include allegations relating to his own incident to state a Monell claim because a
“heightened pleading standard” did not apply to such claims Id. at *7. Because the plaintiff
outlined specific lail practices that he claimed had caused his injuries, he successfully stated a
Monell claim. Ia’.

Similarly, here, Plaintiff has alleged that the lail maintained an inherently dangerous
housing policy that led to his being attacked by a dangerous inmate (R. 1, Compl. 11117, 8, lO,
12, 21.) He need not allege other examples of injury resulting from the allegedly unconstitutional
policy to survive dismissal. See Whire, 829 F.3d at 844; Brainer, 2018 WL 1519154, at *7.
Defendants citation to cases predating White are unavailing (See R. 11, Mot. at 5-7.) While
Plaintiff must ultimately prove that an actual policy or widespread practice existed to prevail on
his Monell claim, he need not do so at the pleading stage Whi`te, 829 F.3d at 844; see also
Williams v. Ciry ofChicago, No. 16 CV 8271, 2017 WL 3169065, at *8-9 (N.D. lll. luly 26,
2017) (“[Alt the motion to dismiss stage, Plaintiff ‘need only allege a pattern or practice, not put
forth the full panoply of evidence from which a reasonable factfinder could conclude such a
pattern exists[.l”’ (citation and emphasis omitted)). Therefore, the motion is denied as to this
claim.

Il. Failure-to Protection Claim
'fo state a failure~to»protect claim, the plaintiff must allege that (1) he faced a substantial

risk of serious injury, and that (2) the defendant acted with deliberate indifference to that risk.

 

Brown v. Bua’z, 398 F.3d 904, 909 (7th Cir. 2005). c‘Deliberate indifference occurs when a
defendant realizes that a substantial risk of serious harm to a prisoner exists, but then disregards
that risk.” Perez v. Fenoglio, 792 F.Sd 768, 776 (7th Cir. 2015). Because prisons are inherently
dangerous places, it is not enough for the plaintiff to show that he was attacked by other inmates;
the plaintiff must ultimately show that the defendants “had actual knowledge that he was at
serious risk of being harmed.” Tidwell v. Hiclcs, 791 F.3d 704, 708 (7th Cir. 2015).

Defendants argue that Plaintiff fails to state a claim against Defendant Officers because
he does not allege “that he informed Officer Franklin or Off`rcer Hughey that he was afraid of
Lawrence” prior to the attack. (R. 11, Mot. at ll.) But in fact, Plaintiff alleges that Defendant
Officers actually caused attack by telling Lawrence that Plaintiff had “snitched” on him,
“knowing that their actions would result in harm to Plaintiff.” (R. 1, Compl. 11 15.) As alleged in
the complaint, Plaintiff would have had no reason to convey a fear of Lawrence because he did
not know the officers told Lawrence he was a snitch. Not only did Defendant Officers put
Plaintiff in harms’ way by telling Lawrence that he had snitched on him, they then did nothing to
warn him of any potential danger and instead left him to sleep in the same area as Lawrence (R.
l, Compl. 1111 16, 20.) The Court finds this sufficient to state a failure-to-protect claim. See
Merritfe v. Kessel, 561 F. App’X 546, 548 (7th Cir. 2014) (“Branding an inmate a snitch can
expose him to serious harm[.]”); Dale v. Posfon, 548 F.3d 563, 570 (7th Cir. 2009) (“[l]t’s
common knowledge that snitches face unique risks in prison[.]”).

ln addition, Plaintiff alleges that Defendant Officers compounded the situation by failing
to remove the cane from the dormitory tier as required by Jail policy, thereby permitting

Lawrence to attack him with it. (R. l, Compl. 1111 l8~20.) Shortly thereafter, Plaintiff was brutally

 

beaten with the cane (Ia’.) lt is true that mere negligence does not give rise to a constitutional
claim, Figgs v. Dawson, 829 F.3d 895, 903 (7th Cir. 2016), but the c‘failure to enforce a

policy . . . in conjunction with the knowledge of and disregard for an excessive risk to inmate
health or safety . . . is actionable[.]” Eichwea’el v. Roth, No. 91 C 3461, 1995 WL 66353, at *5
(N.D. lll. Feb. 9, 1995); see also Swojford v. Mandrell, 969 F.2d 547, 549 (7th Cir. 1992)
(holding that detainee adequately stated failure-to~protect claim based on allegation that other
detainees were given access to a “makeshift weapon” through the defendants’ failure to inspect
the cell as required by jail policy); Goka v. Bobbz`rt, 862 F.2d 646-648, 648 (7th Cir. 1988)
(reversing summary judgment for prison guards where prisoner was struck in the eye by another
inmate who was permitted to keep a broom in his holding cell in violation of j ail policy, which
could rise to the level of deliberate indifference).

The Court is unpersuaded by the numerous cases cited by Defendants that were decided
at the summary judgment stage (See R. 11, l\/lot. at 10~1 l .) Plaintiff need not prove that
Defendants were deliberately indifferent at this stage, and, indeed, c‘[wlhether a prison official
had the requisite knowledge of a substantial risk is a question of fact” that must be decided at
later stages of the litigation Former, 511 U.S. at 842. At this stage, Plaintiff need only allege a
plausible claim. Iqbal, 556 U.S. at 678. His allegations satisfy that standard Therefore, the

motion is denied

 

CONCLUSION
For the foregoing reasons, Defendants’ motion to dismiss (R. 11) is DENIED. The parties
are DIRECTED to reevaluate their settlement positions in light of this opinion and exhaust all
efforts to settle the case They shall appear for a status hearing on December 18, 2018, at 9:45

H.IH.

ENTERED= g ya%#

Chief J ridge Rubén Castillo
United Statcs District Court

 

Dated: December 4, 2018

 

